Citation Nr: 9908923	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-17 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to exposure to Agent 
Orange.

2.  Entitlement to service connection for residuals of 
exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1974 to April 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
a psychiatric disorder as well as for residuals of exposure 
to Agent Orange.  The veteran timely appealed these 
determinations to the Board.

In a January 1997 VA psychiatric examination, the physician 
reported that the veteran had indicated that he was unable to 
work.  In light of the veteran's wartime service, the Board 
finds that the record raises an inferred claim of entitlement 
to nonservice-connected pension benefits.  38 C.F.R. 
§§ 3.151(a), 3.155 (1998); Pritchett v. Derwinski, 2 Vet. 
App. 116, 122 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 
333-34 (1991).  This issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Although the veteran served during the Vietnam era, he 
was not stationed in Vietnam.  In addition, he has not been 
diagnosed as having a disorder for which VA has established a 
presumption of service connection, and thus the veteran is 
not presumed to have been exposed to Agent Orange.

2.  There is no competent medical evidence linking any 
psychiatric disorder to any incident of service, to include 
his alleged in-service exposure to chemicals, including Agent 
Orange.

3.  There is no competent medical evidence linking any 
physical disability, to include any gastrointestinal or skin 
disabilities, to any incident of service, to include his 
alleged exposure in-service to chemicals, including Agent 
Orange.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a psychiatric disability, to include as a result of 
exposure to chemicals, including Agent Orange, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a physical disorder, to include gastrointestinal and skin 
disabilities, to include as a result of exposure to 
chemicals, including Agent Orange, is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

In addition, affirmative evidence establishes 
that the veteran was not exposed to any such agent during 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Thus, service 
connection may be presumed for residuals of exposure to Agent 
Orange by showing two elements.  First, a veteran must show 
that he served in the Republic of Vietnam during the Vietnam 
War era. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  
Secondly, the veteran must be diagnosed with one of the 
specific diseases listed in 38 C.F.R. § 3.309(e).  See Brock 
v. Brown, 10 Vet. App. 155, 162-64 (1997); McCartt v. West, 
No. 97-1831 (U.S. Vet. App. Feb. 8, 1999).

A veteran can also establish service connection for residuals 
of exposure to Agent Orange by showing that a current 
disorder is in fact causally linked to such exposure.  Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed.Cir. 1994), citing 38 
C.F.R. § 3.303.  In Combee, the United States Court of 
Appeals for the Federal Circuit held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis. That is, the 
material in the claims file must be evaluated to determine 
whether there is at least evidentiary equipoise as to the 
question of whether any currently diagnosed disability is 
related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Combee at 1044; 38 
U.S.C.A. §§ 1113(b), 1116.

However, the preliminary question to be answered is whether 
the veteran has presented evidence of well-grounded claims.  
A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

A review of the service medical records reveals that the 
veteran was treated for, among other things, psychiatric, 
gastrointestinal and skin problems.  In addition, in his 
Report of Medical History at service separation, the veteran 
complained of having psychiatric, gastrointestinal and skin 
symptomatology.  However, in his VA Form 21-526, his 
application for VA compensation, which was received at the RO 
in November 1996, he indicated that he had not been treated 
for any psychiatric or physical problems.

The veteran was afforded a VA examination in January 1997.  
During the examination, as well as in his statements in 
support of this claim, the veteran asserted that he had a 
psychiatric disorder, as well as residuals of exposure to 
"solvents," including Agent Orange, and thus service 
connection was warranted for these "disabilities."  The 
examiner diagnosed the veteran as having generalized anxiety 
disorder; alcohol abuse and dependence, in remission; and a 
mixed personality disorder; a dysthymic disorder was to be 
ruled out.  In addition, the physician indicated that the 
veteran appeared to have a gastrointestinal disability, which 
he stated appeared to be peptic ulcer disease; dermatitis was 
also diagnosed.  Significantly, the physician did not 
indicate that any of these disabilities was related to 
service, including to the veteran's claimed in-service 
exposure to chemicals, including Agent Orange.

In addition, the Board observes that, in his March 1997 
Notice of Disagreement (NOD), the veteran indicated that, in 
support of his claims, he would present "in-depth 
information" at his personal hearing.  In a letter dated on 
May 1, 1997, the RO notified the veteran that he had been 
scheduled to appear for a hearing on May 29, 1997.  
Thereafter, in his Substantive Appeal, which was apparently 
received on May 22, 1997, the veteran reiterated that he 
wished to appear at a personal hearing.  The claims folder 
reflects that the veteran failed to report for the scheduled 
hearing.  Finally, in written argument dated in June 1997, 
the veteran's representative stated "Since the veteran 
failed to appear for his personal hearing in May [1997], 
please forward this claim to the BVA."  

As noted above, for those veterans who served in Vietnam 
during the Vietnam era only is there is a presumption of 
exposure to Agent Orange.  The evidence does not show, nor 
does the veteran contend, that he was ever stationed in 
Vietnam.  Instead, the veteran asserts that he was exposed to 
these chemicals while stationed in South Carolina during 
service.  There is no evidence that the veteran was exposed 
to any chemicals or solvents during service, including Agent 
Orange.  Further, none of the veteran's disabilities are ones 
that are recognized by the Secretary as warranting a 
presumption of service connection.  In light of these 
circumstances, the Board must conclude that the veteran has 
failed to meet his burden of producing evidence of a well-
grounded claim.

The Board has also considered lay statements by the veteran 
that he has a psychiatric disorder, as well as residuals of 
exposure to chemicals, including Agent Orange, as a result of 
service.  However, where, as here, the determinative issue is 
one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 292, 294-95 (1991).  Because the veteran, as a lay 
person, does not possess the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis of his psychiatric, gastrointestinal and skin 
disorders, his lay statements, standing alone, cannot serve 
as a sufficient predicate upon which to find the claim for 
service connection to be well grounded.  See Heuer v. Brown, 
7 Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993)).

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claim for service connection for a 
psychiatric disorder or for residuals of exposure to 
chemicals, including Agent Orange, the Board can only 
conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  Therefore, VA 
is under no duty to assist the veteran in the development of 
the facts pertinent to this claim, Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994), including having the veteran undergo 
medical examinations.  See Yabut v. Brown, 6 Vet. App. 79 
(1994).  Furthermore, the Board is not aware of the existence 
of any evidence, which, if obtained, would well ground these 
claims for service connection.  See McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997).

As a final note, the Board recognizes that these issues are 
being disposed of in a manner that differs from that employed 
by the RO.  The RO denied the veteran's claims on the merits, 
while the Board has concluded that the claims are not well 
grounded.  However, the Court has held that when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the appellant solely from 
the omission of the well-grounded analysis.  Meyer v. Brown, 
9 Vet. App. 425, 432 (1996).  The Board also views the above 
discussion as sufficient to inform the veteran of the 
elements necessary to present a well-grounded claim for the 
benefit sought, and the reasons why the current claim must 
fail.  38 U.S.C.A. § 5103 (West 1991); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a psychiatric disorder is denied.

In the absence of evidence of a well-grounded claim, service 
connection for residuals of exposure to Agent Orange is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


